       Case 9:20-cv-00076-DWM Document 33 Filed 06/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION




Sx'^nq?els 1 Suwecm / Ksuklilmumai                   CV 20-76-M-DWM
‘A lcalmukwa’its, Incorporated, d/b/a
Energy Keepers, Incorporated,

                Plaintiff,                                 ORDER


      V.




HYPEP^LOCK EEC,et al..

                  Defendants.




      Defendants Project Spokane EEC and Sean Walsh having moved unopposed

to allow Peter W.Ito to appear telephonically at the June 25, 2020 hearing.

      IT IS ORDERED that the motion(Doc. 32)is GRANTED. Defendants shall

coordinate with the District of Montana’s I.T. Supervisor in advance of the hearing

to arrange Mr. Ito’s appearance. Mr. Ito’s appearance shall be limited to listening

to the proceedings. Only counsel who appear in person shall participate.

      DATED this             day of June, 2020.




                                        Donald W.J^lloy,toistrict Judge
                                        United Sta^^s District Court
